DETAILED ACTION
This communication is a Non-Final Office Action on the merits in response to communications received on 04/21/2022.  Claim 17 has been canceled. Claims 1, 9, and 18 have been amended. Therefore, Claims 1-16 and 18-20 are pending and have been addressed below. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/21/2022 has been entered.

Claim Rejections - 35 USC § 101
2.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


3.	Claims 1-16 and 18-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
4.	Under Step 1 of the two-part analysis from Alice Corp, the claims are directed to a process (an act or step, or a series of acts or steps) – see claim 9, a machine (a "concrete thing, consisting of parts, or of certain devices and combination of devices) – see claim 1, and a manufacture (an tangible article that is given a new form, quality, property, or combination through man-made or artificial means) – see claim 18. Thus, each of the claims falls within one of the four statutory categories.
5.	Under Step 2A – Prong One of the two-part analysis from Alice Corp, the claimed invention is directed to an abstract idea.
6.	Claim 1 which is representative of claims 9 and 18 recites:
“measure a level of activity of each of the users, wherein the level of activity includes interaction with the controls and content items to (i) add content items, (ii) like content items, (iii) share content items, and (iii) comment on content items”, “organize the content records of a respective user into nodes of a tree so that the content records have a proximal relationship relative to each other, wherein one of the content records corresponds to a primary content item and a plurality of the content records correspond to interactions with the primary content item”, “organize content records of the content items not generated by the respective user into the tree as descendant nodes of the nodes of the content records of the respective user”, “generate a base influence score of the respective user based at least on (i) types and quantities of content items generated by the respective user and (ii) the measured level of activity of the respective user, the base influence score adjusted to account for self-referential content items within the content items generated by the respective user”, “generate an interactive influence score of the respective user based on content items associated with the respective user but not generated by the respective user, wherein to generate the interactive influence score comprises to: assign scores to edges of the tree;” and “process the scores of the edges of the tree to determine the interactive influence score of the respective user based on the content items not generated by the respective user descending from the respective user generated content items, wherein to determine the interactive influence score of the respective user comprises weighting the content items not generated by the respective user in accordance with the proximity of the nodes of the content items not generated by the respective user in the tree relative to the nodes of the content items of the respective user, wherein the weighting increases as the proximity increases”, “generate an influence score of the respective user by combining the base influence score and the interactive influence score” and “provide a relative measure of influence for at least one of the users of the community of users based on the generated influence scores”.
The limitations as drafted under their broadest reasonable interpretation are directed toward the abstract idea of measuring influence of a user within a community of users based on generated influence scores which encompasses mental processes, (i.e., observations, evaluations, judgments, and opinions), mathematical concepts, (i.e., mathematical relationships, mathematical formulas or equations, and mathematical calculations) discussed in MPEP 2106.04 (a)(2)
The Applicant’s Specification emphasizes in ¶ 002 obtaining a cohesive view of the information captured by the collaborative software platform can be challenging. For example, the information may be distributed across a large number of pages of the software and the information can be continually changing as users add new content. Additionally, the relationship of content items to each other and the interactions between the users may be relatively unstructured since contributions are not centrally planned. Thus, computational tools for extracting and analyzing the information captured by the collaborative software platform may be desirable.

As such, the limitations above of claims 1, 9, & 18 fall within the mental processes grouping because they involve concepts that are or can be performed in the human mind and cover mental processes in that they encompass evaluating or measuring a relative influence for a user of the community of users based on generated influence scores.  The notion of ‘generating a score’ in such basic and abstract terms corresponds to establishing some value associated with an evaluation. Similarly, the limitations recite mathematical relationships, mathematical formulas or equations or mathematical calculations.   The series of steps reciting ‘measure’, ‘organize’, ‘generate’, ‘process’, ‘provide’, a base influence score, an interactive influence score, an influence score, a relative measure of influence, etc., which may be reasonably characterized as mathematical relationships, formulas or equations. Accordingly, claims 1, 9, & 18 recite an abstract idea.
7.	Under Step 2A – Prong Two of the two-part analysis from Alice Corp, this judicial exception is not integrated into a practical application because the additional elements of: “a system”, “a data store comprising a plurality of content items, the content items comprising elements of interactive pages of a software application”, “a processor” and “a memory storing code, wherein the code is executable by the processor to perform operations comprising”, “execute a collaborative software application included in the collaborative software platform, wherein the collaborative software application is configured to perform operations comprising”, “execute a page compilation module, the page compilation module is configured to perform operations comprising” – see claims 1 & 9 and “a computer readable storage medium storing non-transitory computer executable instructions – see claim 18 are adding the words “apply it” with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. 
As discussed in MPEP 2106.05 (f), use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more.
The other additional elements of “present content items and controls to the community of users using pages displayable on client devices, wherein: the controls include functionality to (i) add content items, (ii) like content items, (iii) share content items, and (iv) comment on content items; and the content items include content items (i) generated by the community of users and (ii) content items obtained from content sources in addition to the content items generated by the community of users” and “assemble and format the pages for viewing by the community of users; retrieve the content items for the pages; insert the controls for the page; and format the page for display” amount to extra-solution activity to the judicial exception, i.e., mere data gathering, storage, output), as discussed in MPEP 2106.05 (g).
Thus, the additional claim elements are not indicative of integration into a practical application, because the claims do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e) and Vanda Memo). Therefore, the claims do not, for example, purport to improve the functioning of a computer. Nor do they effect an improvement in any other technology or technical field. Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea and the claims are directed to an abstract idea.
8.	The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above with respect to integration of the abstract idea into a practical application, the additional element(s) of: “a system”, “a data store comprising a plurality of content items, the content items comprising elements of interactive pages of a software application”, “a processor” and “a memory storing code, wherein the code is executable by the processor to perform operations comprising”, “execute a collaborative software application included in the collaborative software platform, wherein the collaborative software application is configured to perform operations comprising”, “execute a page compilation module, the page compilation module is configured to perform operations comprising” are at best the equivalent of merely adding the words “apply it” to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept.
The other additional elements of “present content items and controls to the community of users using pages displayable on client devices, wherein: the controls include functionality to (i) add content items, (ii) like content items, (iii) share content items, and (iv) comment on content items; and the content items include content items (i) generated by the community of users and (ii) content items obtained from content sources in addition to the content items generated by the community of users” and “assemble and format the pages for viewing by the community of users; retrieve the content items for the pages; insert the controls for the page; and format the page for display” were considered to be extra solution activity in Step 2A – Prong Two.  
However, the Symantec, OIP Techs., Versata and buySAFE court decisions cited in MPEP 2106.05 (d)(II) indicated that mere “receiving or transmitting data over a network” and “arranging a hierarchy of groups, sorting information, eliminating less restrictive pricing information and determining the price”  are well-understood, routine, conventional computer functions when they are claimed in a merely generic manner.  Thus, the conclusion that the “presenting”, “assembling”, “retrieving”, “inserting”, and “formatting”, steps are well-understood, routine, conventional activity is supported under Berkheimer Option 2. The claims are ineligible at Step 2B.
9.	Claims 2-8, 10-16, and 19-20 are dependents of claims 1, 9, and 18 and include all the limitations of claims 1, 9, and 18.
	For example, claims 2-8 and 10-16 further describe the weights assigned to generate the base influence score and adjusting the influence score which encompasses a mathematical relationship which is a relationship between variables or numbers and mathematical calculation which encompass an act of calculating using mathematical methods to determine a variable or number as discussed in MPEP 2106.04(a)(2)(I). A mathematical relationship may be expressed in words or using mathematical symbols and a claim does not have to recite the word "calculating" in order to be considered a mathematical calculation Therefore, these claims further narrow the abstract ideas identified in the independent claims and do not make the claimed invention any less abstract. Claims 19-20 further recite generating a data structure for a content item generated by the first user and generating a social interaction graph which generally recite the gathering and storage of necessary data for carrying out the recited mathematical calculations. As discussed in MPEP 2106.05 (g) such data gathering and storage is form of extra-solution activity. Therefore the dependent claims are not indicative of a practical application of the judicial exception nor do they provide an inventive concept.    

Claim Rejections - 35 USC § 103
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
12.	Claims 1-16 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hull (2015/0317073) in view of Agarwal (2017/0277691) in view in view of Booker (2017/0140397) in further view of Yang (2013/0254280)

With respect to claims 1, 9, and 18, Hull discloses 
a system (¶ 0065: discloses one or more computer systems) comprising: 
a data store (¶ 0031: discloses behavior database 114) comprising a plurality of content items (¶ 0031: discloses content viewed, links or buttons selected, messages responded to, etc.), the content items comprising elements of interactive pages of a software application (¶ 0024, 0031: discloses content includes links or buttons selected); and 
a processor (¶ 0021: discloses a processor); and 
a memory storing code, wherein the code is executable by the processor to perform operations (¶ 0021: discloses memory and processor for executing instructions) comprising: 
execute a collaborative software application included in the collaborative software platform (¶ 0024: discloses a workspace collaboration application 108 that provides various workplace collaboration services to users.), 
wherein the collaborative software application is configured to perform operations (¶ 0035: discloses the workplace collaboration application 108  may include a feed module 200)  comprising: 
present content items and controls to the community of users using pages displayable on client devices (¶ 0035-0036: discloses data feeds generated by the feed module 200 and presented to users may include graphical user interface elements, i.e., buttons that allow users to take one or more actions with respect to each of the content items presented.), 
wherein: the controls include functionality to (i) add content items (¶ 0036, 0041: discloses button 314, labeled with the text “assign task” may allow the user to create and assign a task based on the content item.), (ii) like content items (¶ 0036, 0041: discloses button 308, labelled with the text “like”), (iii) share content items (¶ 0036, 0041: discloses button 312 labelled with the text “share”), and (iv) comment on content items (¶ 0036, 0041: discloses button 310, labelled with the text “comment”); and
the content items include content items (i) generated by the community of users (¶ 0035, 0040: discloses a data feed may include a plurality of content items such as status updates) and (ii) content items obtained from content sources in addition to the content items generated by the community of users (¶ 0035, 0040: discloses a data feed may include a plurality of content items such as links to articles or other webpages, images, videos, or other consumable content.)
execute a page compilation module (¶ 0034-0036: discloses a feed module 200), the page compilation module is configured to perform operations comprising: 
assemble and format the pages for viewing by the community of users (¶ 0035: discloses the feed module 200 is operative to generate data feeds for users of the social networking platform.); 
retrieve the content items for the pages (¶ 0031, 0034: discloses the feedback module 200 may access database 114. As members interact with content, the members behavior, i.e., content viewed, links or buttons selected, messages responded to, may be tracked and information concerning the member’s activities and behavior may be logged or stored by behavior database 114); 
insert the controls for the page (¶ 0036: discloses the data feeds generated by the feed module 200 may include graphical user interface elements, i.e., buttons, that allow users to take one or more actions with respect to each of the content items presented.); and 
format the page for display (¶ 0035, 0036, 0041: discloses a personalized data feed for members); 
receiving one or more search criteria (¶ 0031: discloses member performs searches.); 
identifying content items matching the one or more search criteria, the content items generated by the community of users of the collaborative software application (¶ 0031: discloses content viewed may be tracked and information concerning member activities and behavior is logged or stored.);
measure a level of activity with the collaborative software platform of each of the users (¶ 0031: discloses member’s behavior, i.e., content viewed, links or buttons selected, messages responded to, etc, may be tracked and information concerning the member’s activities and behavior may be logged or stored.), 
wherein the level of activity includes interaction with the controls and content items to (i) add content items, (ii) like content items, (iii) share content items, and (iii) comment on content items (¶ 0031: discloses links or buttons selected, content viewed, messages responded to, etc.); 
organize the content records of a respective user into nodes of a tree so that the content items records a proximal relationship relative to each other (¶ 0028: discloses using graph structures with nodes, edges, and properties to represent and store data.); 
wherein one or more content records corresponds to a primary content item (¶ 0030-0031: discloses a photograph may be a property or entity included within a social graph.) and a plurality of the content records correspond to interactions with the primary content item (¶ 0030-0031: discloses photos shared or uploaded with members may be stored in a social graph database.);
Hull does not explicitly disclose the following limitations.
However, Agarwal which is pertinent art to the claimed invention is related to quantifying characteristics of users of online social networks. (¶ 0001)
generate a base influence score of the respective user (¶ 0063-0064: discloses a content publishing factor) based at least on (i) types (¶ 0064: discloses the content may include original posts as well as follow-ups, comments, and other content created by the user)  and quantities of content items generated by the respective user (¶ 0063-0064: discloses the content publishing factor may be a measure of the quantity of content the user publishes.)  and (ii) the measured level of activity of the respective user (¶ 0063-0064: discloses the content publishing factor may be a measure of how frequently the user publishes content.), 
generate an influence score of the respective user by combining the base influence score and the interactive influence score (¶ 0004, 0062, 0067, 0081-0082: discloses the social influence factors may be calculated and combined to form a single social influence score.); and 
provide a relative measure of influence for at least one of the users of the community of users based on the generated influence scores. (¶ 0004, 0062, 0067, 0078, 0081-0082: discloses a social influence score representing the social influence of a user on one or more social networking systems may be calculated or updated based on the aggregated data. The score may be based on frequency of activity by the user, e.g., daily or weekly. The social influence scores of users who have less frequent activity (e.g., provide weekly content updates) may be reduced relative to those who have more frequent activity ( e.g., daily updates).” (emphasis added) where the emphasized text indicate the influence score relates to those of others, hence is ‘relative’.  The social influence score may be used, for example, to compare the levels of social influence of two different users, to enable users to assess their current influence and progress in increasing their influence over time, or to assess the effectiveness of the user's actions on the social-networking system on the user's social influence.” (emphasis added). See also [fig.4] which describes various scores in terms of percentiles which corresponds to a relative measure.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the system of Hull, to include the social influence scoring techniques, as disclosed by Agarwal to achieve the claimed invention.  As disclosed by Agarwal, the motivation for the combination would have been to enable users to assess their current influence and progress in increasing their influence over time and to assess user’s effectiveness of actions on the social networking system. (¶ 0004)
The combination of Hull and Agarwal does not explicitly disclose the following limitations.  However, Booker which is pertinent in art to the claimed invention is related to techniques for measuring and ranking the influence of users in a network. (abstract)
organize content records of the content items not generated by the respective user into the tree as descendant nodes of the nodes of the content records of the respective user  (¶ 0019, 0053: discloses the platform may determine the degree of influence of a user with respect to one or more particular categories.  A particular category may have any number of parent categories as well as any number of child categories.);
generate an interactive influence score of the respective user based on content items associated with the respective user but not generated by the respective user (¶ 0052: discloses determining an influence metric for a publishing user), wherein to generate the interactive influence score comprises to: 
assign scores to edges of the tree (¶ 0053: discloses a propagation metric may be determined.); and
process the scores of the edges of the tree (¶ 0053: discloses traversing a tree structure) to determine an interactive influence score of the respective user based on the content items not generated by the respective user descending from the respective user generated content items (¶ 0053: discloses if it is determined that no followers republished at the level),
wherein to determine the interactive influence score of the respective user comprises weighting the content items not generated by the respective user in accordance with the proximity of the nodes of the content items not generated by the respective user in the tree relative to the nodes of the content items of the respective user (¶ 0053: discloses a determination may be made whether any of the followers republished the item and the process may iterate, i.e., i=i+1 and determine another metric.), wherein the weighting increases as the proximity increases (¶ 0032, 0053: discloses increasing change in centrality may be ranked higher.); 
As taught by Booker, traversing a tree structure for determining an influence score was known in the state of the art. Therefore, it would have been obvious to one of ordinary skill in the art to include in the systems of Hull and Agarwal, the measuring and ranking of influence techniques, as taught by Booker since the claimed invention is merely a combination of old elements, and in the combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. The motivation for the combination would have been to use the analytic techniques taught in Booker to track expected rising or falling levels of influence across individuals and among categories and to provide an objective measure user influence in the network. (¶ 0007)
The combination of Hull, Agarwal, and Booker does not explicitly disclose the following limitations. However, Yang which is pertinent in art to Agarwal is related to techniques for identifying influential users of a social networking service. (abstract)
the base influence score adjusted to account for self-referential content items within the content items generated by the respective user (¶ 0022: discloses a power iteration algorithm may be used to score individual users within a community and then user may be ranked according to score so as to identify the most influential users within the community.  In ¶ 0024, an initial score is assigned to each user in the community and a suitable damping factor is assigned.); 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the system of Hull, Agarwal, and Booker, to include the base influence score adjusted to account for self-referential content items within the content items generated by the respective user, as disclosed by Yang to achieve the claimed invention.  As disclosed by Yang, the motivation for the combination would have been identify users that are influential within the user community. (¶ 0006) 

With respect to claims 2 and 10, the combination of Hull, Agarwal, Booker, and Yang disclose the system and method,
wherein to generate the base influence score of the respective user comprises assigning a weight to each content item generated by the respective user and summing a product of the content item and assigned weight for all of the products of the weights and content items. (¶ 0052, 0054, 0064: Agrawal discloses measuring the quantity of content the user publishes, how frequently the user publishes content, the rate at which the user posts content…the content publishing factor may be based on the total volume of content generated by the user.)
With respect to claims 3 and 11, the combination of Hull, Agarwal, Booker, and Yang disclose the system and method, 
wherein the weight assigned to each content item is based on the type of the content item, and the weight for a given type of content item is adjusted dynamically according to a relative frequency of the given type of content item. (Agarwal [¶ 0052] discloses “In particular embodiments, the social-networking system 160 may consider a variety of variables when determining weights for various factors used to calculate a coefficient, such as, for example, the time since information was accessed, decay factors, frequency of access, relationship to information or relationship to the object about which information was accessed, relationship to social-graph entities connected to the object, short- or long-term averages of user actions, user feedback, other suitable variables, or any combination thereof.” (emphasis added).  Agarwal [0108] further states “In particular embodiments, a social influence scoring algorithm may be generated by identifying one or more social influence factors, on one or more social-networking systems that are correlated with a success factor, and adjusting or increasing the weight of the social influence factors in the social influence score calculation so that the social influence factors and associated social-networking systems that produced scores correlated to the success factors are given more weight, and the social influence factors that produced scores uncorrelated to the success factors are given less weight.” (emphasis added). Agarwal [0053] states “As an example and not by way of limitation, if a user may make frequently posts content related to "coffee" or variants thereof, social-networking system 160 may determine the user has a high coefficient with respect to the concept "coffee". Particular actions or types of actions may be assigned a higher weight and/or rating than other actions, which may affect the overall calculated coefficient. As an example and not by way of limitation, if a first user emails a second user, the weight or the rating for the action may be higher than if the first user simply views the user-profile page for the second user.” (emphasis added).)

With respect to claims 4 and 12, the combination of Hull, Agarwal, Booker, and Yang discloses the system and method, 
wherein the weight assigned to each content item is adjusted based on a measured sentiment of the content item. (Agarwal [¶ 0063] discloses “In particular embodiments, negative sentiment may be distinguished from positive sentiment. A negative "like" may have a different weight from a positive like when calculating fan popularity. Disagreements with the user's posts by other users may negatively influence the content interaction score.”)

With respect to claim 5, the combination of Hull, Agarwal, Booker, and Yang discloses the system of claim 2,
wherein the weight assigned to each content item is based on a property of the user that generated the content item. (Agarwal [¶ 0004] discloses “The social influence score may be calculated by an algorithm based on one or more social influence factors, which may include the number of followers the user has, the quantity of content the user posts, the quantity of content published by other users and directed to the user, and quality of content posted by the user.” (emphasis added) where the emphasized text corresponds to properties of the user.)
With respect to claims 6 and 13, the combination of Hull, Agarwal, Booker, and Yang discloses the system and method, 
wherein the property of the user is selected from one or more of a level in an organization, a number of followers, or a score based on a social interaction graph. (Agarwal [¶ 0004] discloses “The social influence score may be calculated by an algorithm based on one or more social influence factors, which may include the number of followers the user has)


With respect to claims 7 and 15, the combination of Hull, Agarwal, Booker, and Yang discloses the system and method, 
wherein a given type of content item is assigned an initial weight, and adjusting the base influence score to account for self-referential content items comprises reducing the initial weight of the given content item that is generated by the respective user and a child of another content item that is generated by the respective user. (Agarwal [¶ 0065-0066] discloses “In particular embodiments, the Content Interaction (CI) factor may be determined based on the total quantity or volume of content generated by the user and by fans (e.g., followers) of the user, how frequently the user interacts with his or her audience, the rate at which the user and the user's audience publish content, and/or the quantity of interactions between the user and the user's audience. Interactions may include any communications from the user to one or more fans, or from a fan to the user. Interactions may include likes, comments, shares, moments, photos, video replies, audio replies, links, @mentions, direct communication, and so on.  Interactions may also be public figure to public figure interactions, public figure to fan, fan to public figure, or fan to fan interactions on a social media page or property of the public figure. [0066] In particular embodiments, the content quality factor (CQ) may be a measure of authenticity of content the user posts, richness or depth of the content, or other measure of the quality of content the user posts, such as whether the content is promotional in nature. The content quality factor may be based on a measure of the authenticity of the content the user publishes. The content quality factor may also be based on authenticity of the topic of the content that the user publishes, and/or richness or depth of the content or its topic.  The content quality factor may be based on how much of the content generated by the user is authentic and non-promotional.  For example, the content quality may be a ratio of how much of the content generated by the user is promotional content such as "I have a new album out" or "Buy this album" versus how much of the content generated by the user describes issues that are important to the user and is original content authored by the user.” (emphasis added) where the issue of originality and authenticity regarding a user’s creation corresponds to self-referential items which affect the weights.).


With respect to claim 8, the combination of Hull, Agarwal, Booker, and Yang discloses the system of claim 1, 
wherein the relative measure of influence for a given user of the community of users is adjusted to account for a history of the given user within the community of users. (Agarwal [¶ 0047] discloses “In this way, a user's future actions may be predicted based on the user's prior actions, where the coefficient may be calculated at least in part on the history of the user's actions.” (emphasis added) where the ‘coefficient’ is associated with a social-graph and measures of affinity which is further associated with a measure of influence.)

With respect to claim 14, the combination of Hull, Agarwal, Booker, and Yang discloses the method of claim 10, 
wherein the weight assigned to each content item is scaled according to a level of interaction as measured using a social interaction graph. (Agarwal in at least [¶ 0069] discloses “The social influence factor weights WFF, WCp, W cD and W CQ correspond to the fan popularity, content publishing, content interaction, and content quality social influence factors, respectively, and may be floating-point values that add up to 1.0,...As another example, different weights may be used for fan-to-fan interactions than for fan-to-public figure interactions. That is, the Content Interaction (CI) factor may be split into two factors, such as a fan-to-fan content interaction factor and a fan-to-public figure content interaction factor, and the two factors may have different weights.” (emphasis added).  Agarwal [¶ 0099] discloses “A content interaction graph 406 shows the values of the weighted components of the content interaction social influence factor, which may be the count of content items published by the user…” (emphasis added) where the emphasized text corresponds to ‘a social interaction graph’.)


With respect to claim 16, the combination of Hull, Agarwal, Booker, and Yang discloses the method of claim 9, wherein the influence score of the first user is adjusted to account for earlier influence scores of the first user. (Agarwal [¶ 0051] discloses “In this way, a user's future actions may be predicted based on the user's prior actions, where the coefficient may be calculated at least in part on the history of the user's actions.”)

With respect to claim 19, the combination of Hull, Agarwal, Booker, and Yang discloses the computer readable storage medium of claim 18, wherein providing the relative measure of activity for the first user comprises generating a data structure for a content item generated by the first user, the data structure including a root node corresponding to the content item generated by the first user and one or more descendent nodes corresponding to content items generated by the other users in response to the content item generated by the first user. (Agarwal [¶ 0024] states “Data stores 164 may be used to store various types of information. In particular embodiments, the information stored in data stores 164 may be organized according to specific data structures.” (emphasis added).  Agarwal [¶ 0050] describes and/or discloses use of social graphs to represent entities, affinities and content: “Affinity may represent the strength of a relationship or level of interest between particular objects associated with the online social network, such as users, concepts, content, actions, advertisements, other objects associated with the online social network, or any suitable combination thereof.” (emphasis added).)

With respect to claim 20, the combination of Hull, Agarwal, Booker, and Yang discloses the computer readable storage medium of claim 18, 
wherein providing the relative measure of activity for the first user comprises generating a social interaction graph where nodes of the graph correspond to users of the community of users and edges of the graph correspond to interactions among the users of the community of users. (Agarwal [¶ 0069, 0099] discloses “A content interaction graph 406 shows the values of the weighted components of the content interaction social influence factor, which may be the count of content items published by the user…” (emphasis added) where the emphasized text corresponds to ‘a social interaction graph’.)

Response to Arguments
Applicant's arguments filed 04/21/2022 have been fully considered but they are not persuasive. 

With Respect to Rejections Under 35 USC 101
Applicant argues “The Present Application solves an important problem. For example, there exists an enormous, current proliferation of content posted by various users. The content may be completely accurate, completely false, or somewhere in between. Understanding the influence of the content can be useful in understanding an effect of the content. The Present Application identifies a technical problem associated with understanding the information. The Present Application states: However, obtaining a cohesive view of the information captured by the collaborative software platform can be challenging. For example, the information may be distributed across a large number of pages of the software and the information can be continually changing as users add new content. Additionally, the relationship of content items to each other and the interactions between the users may be relatively unstructured since contributions are not centrally planned. Thus, computational tools for extracting and analyzing the information captured by the collaborative software platform may be desirable. Present Application, 002. Routine, conventional computer systems do not contain the computational tools, arrangement of elements, etc. of the invention, which are rooted in computer technology as claimed and illustratively described in Present Application, to solve the problems identified and contemplated in the Present Application. The Present Application and the present claims apply technology to obtain the correct information and correctly analyze the information to solve the problems of understanding the influence of content. Furthermore, the claims do not simply suggest a problem without a tangible, concrete solution. The Specification of Present Application describes how the solution is accomplished, and the claims do not merely recite simply using a computer as a tool.”  The Examiner respectfully disagrees.
The Examiner finds the response unpersuasive and maintains the claims lack a technical solution to a technical problem. Applicant is relying upon the field of use or technological environment in which to apply the judicial exception which does not automatically make the claims eligible under section 101. The additional elements to abstract idea have been identified above in the present rejection.  These limitations relate to the computer equipment that is used to carry out the recited process and they include “a system”, “a data store comprising a plurality of content items, the content items comprising elements of interactive pages of a software application”, “a processor” and “a memory storing code, wherein the code is executable by the processor to perform operations comprising”, “execute a collaborative software application included in the collaborative software platform, wherein the collaborative software application is configured to perform operations comprising”, “execute a page compilation module, the page compilation module is configured to perform operations comprising” – see claims 1 & 9 and “a computer readable storage medium storing non-transitory computer executable instructions – see claim 18.  The Examiner maintains these limitations are insufficient to integrate the recited judicial exception into a practical application or provide an inventive concept. These additional claim limitations amount only to the use of generic computer components (See Spec., ¶ 080) to carry out the abstract idea, as discussed in MPEP 2106.05 (f).  At best, Applicant is merely arguing above, "claiming the improved speed or efficiency inherent with applying the abstract idea on a computer" which does not integrate a judicial exception into a practical application or provide an inventive concept. As such, none of the additional elements after being considered as a whole are sufficient to show an improvement in computer functionality or an improvement in existing technology. See MPEP 2106.05 (a) For these reasons, the rejections under 101 are being maintained.

Applicant further argues “The 2019 Revised Patent Subject Matter Eligibility Guidance ("2019 PEG") specifies the analysis of claims under 35 U.S.C. § 101 in accordance with current case law. Applicant respectfully submits that the claims recite eligible subject matter under 35 U.S.C. § 101 with the 2019 PEG. Since the 2019 PEG was published after the current Office Action, understandably the Examiner did not apply the 2019 PEG to the current claims.”  The Examiner respectfully disagrees.
The Examiner maintains the previous eligibility analysis in the Final Office Action was proper.  As discussed in MPEP 2106.04(a)  - to facilitate examination, the Office has set forth an approach to identifying abstract ideas that distills the relevant case law into enumerated groupings of abstract ideas. This approach represents a shift from the former case-comparison approach that required examiners to rely on individual judicial cases when determining whether a claim recites an abstract idea. By grouping the abstract ideas, the examiners’ focus has been shifted from relying on individual cases to generally applying the wide body of case law spanning all technologies and claim types. Examiners should determine whether a claim recites an abstract idea by (1) identifying the specific limitation(s) in the claim under examination that the examiner believes recites an abstract idea, and (2) determining whether the identified limitations(s) fall within at least one of the groupings of abstract ideas.  As can be seen from the previous Office Action and present rejection the Examiner identified the specific limitations in the claim explained why the series of steps fall within the mental processes and mathematical concepts groupings of abstract ideas enumerated in the section of the MPEP discussed above. For these reasons, the rejections under 101 are being maintained.
Applicant further argues “The foregoing limitations of claim 1 clearly do not simply effectively state the abstract idea of "measuring influence of a user within a community of users based on generated influence scores" and then add the words "apply it." Office Action, p. 4. Influence of a user can be measured in virtually an immeasurable number of ways. Claim 1 requires a number of specialized processes to occur in order to determine an influence of a user. If claim 1 did not integrate the abstract idea into a practical application, the processes would simply be effectively saying "apply it." However, the specialized processes of claim 1 are specific, state "how" to determine an influence score, and, therefore, cannot be characterized of simply stating "apply the abstract idea." The specialized, processes include: measuring a level of activity with a collaborative software platform of each of a plurality of users of the collaborative software platform, wherein the level of activity includes interaction with the controls and content items to (i) add content items, (ii) like content items, (iii) share content items, and (iii) comment on content items; identifying content items matching one or more search criteria, the content items comprising first-user-generated content items generated by a first user and other- user-generated content items generated by users other than the first user; determining a base influence score of the first user based at least on (i) types and quantities of the first-user-generated content items and (ii) the measured level of activity of the first user, the base influence score dampened to account for self- referential content items within the first-user-generated content items; 
organizing the content records of a respective user into nodes of a tree so that the content records have a proximal relationship relative to each other, wherein one of the 
content records corresponds to a primary content item and plurality of the 
content records correspond to interactions with the primary content item; 
organizing content records of other-user-generated content  the tree as 
descendant nodes of the nodes of the content items; processing scores of the edges of the tree to determine an interactive influence score of the first user based on other-user-generated content items descending from the first-user-generated content items, wherein determining the interactive influence score of the first user comprises weighting the other-user-generated descendant content items in accordance with the proximity of the nodes of the other-user- generated descendant content items in the tree relative to the nodes of the content items of the first user, wherein the weighting increases as the proximity increases. The foregoing elements do not simply recite "measuring influence of a user within a community of users based on generated influence scores" and then add the words "apply it." As claim is abstract if the claim simply adds the words "apply it" or the equivalent and do not state "how" to achieve the objectives. Claim 1 clearly integrates "measuring influence of a user within a community" into a practical application by specifying "how" to determine a relative measure of influence.”  The Examiner respectfully disagrees.
	The Examiner finds the response unpersuasive and asserts the specificity of the presently recited techniques is insufficient to establish patent eligibility. Here, the ordered combination of steps recited by Applicant above are part of the abstract idea. As discussed in MPEP 2106.05 (a) - it is important to note, the judicial exception alone cannot provide the improvement.  The additional elements, individually, and as an ordered combination, are used as tools to implement the abstract idea without improving computers or any other technology. Moreover, even if Applicant’s claimed process includes an improved algorithm for measuring the level of influence for a user, the independent claims do not specify any improvement in how a computer processor performs the mathematical analysis necessary to perform the algorithm.  In other words, only the abstract ideas in the independent claims are potentially new, but not the way a computer processor operates.  In summary, the focus of the claims is not on such an improvement in computers as tools, but on certain independently abstract ideas that use computers as tools.  For these reasons, the claims are directed to an abstract idea that is not integrated into a practical application. 

Applicant further argues “Accordingly, in view of the MPEP § 2106.05(f), claim 1 "claim[s] a particular solution to a problem or a particular way to achieve a desired outcome" and, thus, "integrate[s] the judicial exception into a practical application or provide significantly more." Furthermore, Applicant respectfully submits that none of the foregoing elements of claim 1 are mere extra-solution activity. "The term "extra-solution activity" can be understood as activities incidental to the primary process or product that are merely a nominal or tangential addition to the claim." MPEP § 2106.05(g). The foregoing elements are "essential" to achieving the results of claim 1 and, therefore, cannot be "extra-solution activity" such as simply "gathering data" "such that "all uses of the recited judicial exception require such data gathering or data output" as set forth in claim 1. Id., 2106.05(g)(3). If the Examiner disagrees, in accordance with MPEP § 2106.05(f), Applicant requests the Examiner to specifically "explain why they do not meaningfully limit the claim in an eligibility rejection." MPEP § 2106.05(f). Accordingly, since claim 1 is not directed to an abstract idea, claim 1, independent claims 9 and 18 mutatis mutandis, and claims dependent thereon are eligible under Step 2A, Prong One of the 2019 PEG.”  The Examiner respectfully disagrees.
	The Examiner finds the response unpersuasive and contends there are no errors with respect to prong two of the eligibility analysis. The remarks do not address any of the limitations that were cited for insignificant extra solution activity in the previous rejection.  In particular, the present rejection indicates the other additional elements of “present content items and controls to the community of users using pages displayable on client devices, wherein: the controls include functionality to (i) add content items, (ii) like content items, (iii) share content items, and (iv) comment on content items; and the content items include content items (i) generated by the community of users and (ii) content items obtained from content sources in addition to the content items generated by the community of users” and “assemble and format the pages for viewing by the community of users; retrieve the content items for the pages; insert the controls for the page; and format the page for display” amount to mere data gathering, storage, output, which do not add any meaningful limitations to the claim as discussed in MPEP 2106.05 (g). In accordance with the Berkhiemer memo, the rejection cites Symantec, OIP Techs., Versata and buySAFE court decisions from MPEP 2106.05 (d)(II) to support the conclusion that these additional elements are performing are well-understood, routine, conventional activity.  There are no technical improvements recited in claims or remarks. The independent claims only recite result oriented functions for measuring the influence of a user within a community rather than technical improvements to computers or technology. As such, the recited physical components in the claims behave exactly as expected according to their ordinary use and the recited steps do nothing more than describe what it means to apply the abstract idea on a generic computer (See Applicant’s Spec, ¶ 080 – “processor” may be a general purpose central processing unit or any other type of processor).  The Applicant does not point to anything in the Specification, nor does the Examiner find anything that involves more than performance of well-understood, routine, and conventional activities previously known to the industry. The sections of the MPEP cited above by Applicant indicate why the claims do not integrate the judicial exception or provide an inventive concept.  For these reasons, the rejections under 101 are being maintained.

With Respect to Rejections Under 35 USC 103
Applicant's reply fails to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the combination of references.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EHRIN PRATT whose telephone number is (571)270-3184. The examiner can normally be reached 8-5 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on 571-272-6782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

EHRIN PRATT
Examiner
Art Unit 3629



/EHRIN L PRATT/Examiner, Art Unit 3629                                                                                                                                                                                                        
/LYNDA JASMIN/Supervisory Patent Examiner, Art Unit 3629